--------------------------------------------------------------------------------

Exhibit 10.1

 
DEED OF AMENDMENT
relating to an Intercreditor Agreement dated 21 July 2006
as amended and restated by a Deed of Amendment dated 16 May 2007,
by a Deed of Amendment dated 22 August 2007,
by a Deed of Amendment dated 10 March 2008,
by a Deed of Amendment dated 17 September 2009,
by a Deed of Amendment dated 29 September 2009
and by a Deed of Amendment dated 21 October 2010.


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
CME MEDIA ENTERPRISES B.V.
as Obligors


and


BNY CORPORATE TRUSTEE SERVICES LIMITED
THE BANK OF NEW YORK MELLON
(formerly THE BANK OF NEW YORK)
as 2007 Trustee


and


THE BANK OF NEW YORK MELLON
(formerly THE BANK OF NEW YORK)
as 2008 Trustee


and


THE BANK OF NEW YORK MELLON,
acting through its London Branch
as 2009 Note Trustee
and
THE LAW DEBENTURE TRUST CORPORATION p.l.c.
as 2009 Security Trustee


and


CITIBANK, N.A., LONDON BRANCH
as 2010 Notes Trustee
BNP PARIBAS TRUST CORPORATION UK LIMITED
as 2010 Security Trustee
and
BNP PARIBAS S.A.
as 2010 Agent


and


DEUTSCHE BANK TRUST COMPANY AMERICAS
as 2011 Trustee

 
 

--------------------------------------------------------------------------------

 

CONTENTS
 
Clause
Page
     
1.
DEFINITIONS AND INTERPRETATION
1
2.
RESTATEMENT OF THE ORIGINAL AGREEMENT
2
3.
FURTHER ASSURANCE
3
4.
MISCELLANEOUS
3
5.
GOVERNING LAW
3
SCHEDULE 1 RESTATED AGREEMENT
1


 
 

--------------------------------------------------------------------------------

 

THIS DEED is dated 18 February 2011 and made between:
 
(A)
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company established under the laws of
Bermuda (the “Company”);

 
(B)
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. a company established under the laws of
Netherlands Antilles (“CME N.V.”);

 
(C)
CME MEDIA ENTERPRISES B.V. a company established under the laws of the
Netherlands (“CME B.V.”);

 
(D)
BNY CORPORATE TRUSTEE SERVICES LIMITED acting in its capacity as Trustee and THE
BANK OF NEW YORK MELLON (formerly THE BANK OF NEW YORK) acting is its capacity
as Security Trustee under the 2007 Indenture (together, the “2007 Trustee”);

 
(E)
THE BANK OF NEW YORK MELLON (formerly THE BANK OF NEW YORK) (acting in its
capacity as Trustee and Security Trustee under the 2008 Indenture) (the “2008
Trustee”);

 
(F)
THE BANK OF NEW YORK MELLON, acting through its London branch (acting in its
capacity as Note Trustee under the 2009 Indenture) and THE LAW DEBENTURE TRUST
CORPORATION p.l.c. (acting in its capacity as Security Trustee under the 2009
Indenture) (together, where the context permits the “2009 Trustee”);

 
(G)
CITIBANK, N.A., LONDON BRANCH, (acting in its capacity as Trustee under the 2010
Indenture) (the “2010 Notes Trustee”);

 
(H)
BNP PARIBAS TRUST CORPORATION UK LIMITED (acting in its capacity as   Security
Trustee in respect of both the 2010 Indenture and the 2010 RCF) (the “2010
Security Trustee”);

 
(I)
BNP PARIBAS S.A., acting in its capacity as the Agent under the 2010 RCF) (the
“2010 Agent”); and

 
(J)
DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation (acting in
its capacity as Trustee and Security Agent under the 2011 Indenture)  (together,
where the context permits the “2011 Trustee”).

 
IT IS AGREED as follows:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Deed:
 
“2007 Indenture” means an Indenture dated 16 May 2007 among the Company, CME
N.V., CME B.V., the 2007 Trustee, The Bank of New York Mellon (formerly The Bank
of New York) as Transfer Agent and Principal Paying Agent, and The Bank of New
York Mellon (Luxembourg) S.A. as Registrar, Luxembourg Transfer Agent and
Luxembourg Paying Agent.
 
“2008 Indenture” means an Indenture dated 10 March 2008, between, amongst
others, the Company, CME N.V., CME B.V., the 2008 Trustee, The Bank of New York
Mellon (formerly The Bank of New York) as Transfer Agent, Principal Paying
Agent, and Conversion Agent.
 
 
 

--------------------------------------------------------------------------------

 

“2009 Indenture” means an Indenture dated 17 September 2009, between, amongst
others, the Company, CME N.V., CME B.V., the 2009 Note Trustee, the 2009
Security Trustee, The Bank of New York Mellon, acting through its London Branch
as Transfer Agent and Principal Paying Agent and The Bank of New York Mellon
(Luxembourg) S.A. as Registrar, Transfer Agent and Paying Agent.
 
“2010 Indenture” means an Indenture dated 21 October 2010, between, amongst
others, CET 21, the 2010 Notes Trustee, Citibank, N.A., London Branch as
Transfer Agent and Paying Agent and Citigroup Global Markets Deutschland AG as
Registrar.
 
“2010 RCF” means a senior secured revolving credit facility dated on 21 October
2010, between, amongst others, CET 21 spol. s r.o. (“CET 21”), the 2010 Security
Trustee, the 2010 Agent, and the Original Lenders and the Arrangers (as such
terms are defined therein).
 
“2011 Indenture” means an Indenture dated 18 February 2011, between, amongst
others, the Company, CME N.V., CME B.V. and Deutsche Bank Trust Company Americas
as Trustee, Security Agent, Paying Agent, Conversion Agent, Transfer Agent and
Registrar.
 
“Obligors” means the Company, CME N.V. and CME B.V.
 
“Original Agreement” means the Intercreditor Agreement dated 21 July 2006,
between the Obligors, The Bank of New York Mellon (formerly JPMorgan Chase Bank,
N.A., London Branch) as Trustee and Security Trustee, and the European Bank for
Reconstruction and Development, as amended and restated by a Deed of Amendment
dated 16 May 2007, by a Deed of Amendment dated 22 August 2007, by a Deed of
Amendment dated 10 March 2008, by a Deed of Amendment dated 17 September
2009,  by a Deed of Amendment dated 29 September 2009 and as further amended and
restated by a Deed of Amendment dated 21 October 2010.
 
“Restated Agreement” means the Original Agreement, as amended and restated by
this Deed, and the terms of which are set out in Schedule 1 (Restated
Agreement).
 
1.2
Incorporation of defined terms

 

 
(a)
Unlessa contrary indication appears, a term defined in the form of Restated
Agreement attached as Schedule 1 to this Deed has the same meaning in this Deed.

 

 
(b)
Theprinciples of construction set out in the form of Restated Agreement attached
as Schedule 1 to this Deed shall have effect as if set out in this Deed.

 
1.3
Clauses

 
In this Deed any reference to a “Clause” or a “Schedule” is, unless the context
otherwise requires, a reference to a Clause or a Schedule to this Deed.  
 
2.
RESTATEMENT OF THE ORIGINAL AGREEMENT

 
With effect from the date of this Deed, the Original Agreement shall be amended
and restated in the form set out in Schedule 1 (Restated Agreement).
 
 
 

--------------------------------------------------------------------------------

 

3.
FURTHER ASSURANCE

 
The Company shall ensure that each Obligor shall, at the request of the 2007
Trustee, the 2008 Trustee, the 2009 Security Trustee (acting on the instructions
of the 2009 Note Trustee), the 2010 Security Trustee (acting on the instructions
of the 2010 Notes Trustee and/or the 2010 Agent, as the case may be) or the 2011
Trustee, and at its own expense, do all such acts and things necessary or
desirable to give effect to the amendments effected or to be effected pursuant
to this Deed.
 
4.
MISCELLANEOUS

 
4.1
Incorporation of terms

 
The provisions of Article 4.02 (Entire Agreement; Amendment and Waiver), Article
4.03 (Notices), Article 4.04 (Governing Law and Arbitration) sub-paragraph (b),
and Article 4.05 (Successors and Assigns; Third Party Rights) of the Restated
Agreement shall be incorporated into this Deed as if set out in full in this
Deed and as if references in those clauses to “this Agreement” are references to
this Deed.
 
4.2
Counterparts

 
This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.
 
5.
GOVERNING LAW

 
This Deed and any non-contractual obligations arising out of or in connection
with it shall be governed and construed in accordance with English law.
 
This Deed has been entered into on the date stated at the beginning of this
Deed.
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Restated Agreement
 
[Intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorised
representatives, have caused this Deed to be executed and delivered as a Deed on
the date first above written.
 
THE OBLIGORS
 
EXECUTED and DELIVERED as a DEED  
for and on behalf of
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
By:
/s/ David Sach
   
Name:
David Sach
Title:
Chief Financial Officer
   
Address:
Mintflower Place, 4th Floor, 8 Par-La-Ville Road, Hamilton, Bermuda
   
Facsimile:
+1 441 295 0992
   
Attention:
Assistant Secretary
   
With a copy to:
 
Address:
CME Development Corporation
 
52 Charles Street
 
London W1J 5EU
   
Facsimile:
+44 207 127 5801
   
Attention:
Legal Department

 
 
 

--------------------------------------------------------------------------------

 

EXECUTED and DELIVERED as a DEED  
for and on behalf of
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.


By:
/s/ Oliver Meister
   
Name:
Oliver Meister
Title:
Managing Director
   
Address:
Schottegatweg Oost 44, Willemstad, Curaçao
   
Facsimile:
+ 599 9 732 2500
   
Attention:
Managing Director
   
With a copy to:
 
Address:
CME Development Corporation
 
52 Charles Street
 
London W1J 5EU
   
Facsimile:
+44 207 127 5801
   
Attention:
Legal Department

 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTED and DELIVERED as a DEED  
for and on behalf of
CME MEDIA ENTERPRISES B.V.
 
By:
/s/ David Sturgeon
   
Name:
David Sturgeon
Title:
Managing Director
   
Address:
Dam 5B, 1012 JS Amsterdam, The Netherlands
   
Facsimile:
+312 042 31404
   
Attention:
Finance Officer
   
With a copy to:
 
Address:
CME Development Corporation
 
52 Charles Street
 
London W1J 5EU
   
Facsimile:
+44 207 127 5801
   
Attention:
Legal Department

 
 
 

--------------------------------------------------------------------------------

 

The 2007 Trustee
 
EXECUTED and DELIVERED as a DEED
for and on behalf of
BNY CORPORATE TRUSTEE SERVICES LIMITED
 
By:
/s/ Paul Cattermole
       
Name:
Paul Cattermole
 
Title:
Vice President
       
By:
/s/ Trevor Blewer
       
Name:
Trevor Blewer
 
Title:
Vice President
       
in the presence of:
/s/ Melissa Laidley
Melissa Laidley
   
Senior Associate
     
Address:
One Canada Square
   
London E14 5AL
   
United Kingdom
       
Facsimile:
+44 20 7964 2536
       
Attention:
Corporate Trust Services



EXECUTED and DELIVERED as a DEED  
for and on behalf of
THE BANK OF NEW YORK MELLON
 
By:
/s/ Paul Cattermole
       
Name:
Paul Cattermole
 
Title:
Vice President
       
By:
/s/ Trevor Blewer
       
Name:
Trevor Blewer
 
Title:
Vice President
       
in the presence of:
/s/ Melissa Laidley
Melissa Laidley
   
Senior Associate
     
Address:
One Canada Square
   
London E14 5AL
   
United Kingdom
       
Facsimile:
+44 20 7964 2536
       
Attention:
Corporate Trust Services

 
 
 

--------------------------------------------------------------------------------

 

The 2008 Trustee
 
EXECUTED and DELIVERED as a DEED  
for and on behalf of
THE BANK OF NEW YORK MELLON
 
By:
/s/ Paul Cattermole
       
Name:
Paul Cattermole
 
Title:
Vice President
       
By:
/s/ Trevor Blewer
       
Name:
Trevor Blewer
 
Title:
Vice President
       
in the presence of:
/s/ Melissa Laidley
Melissa Laidley
   
Senior Associate
     
Address:
One Canada Square
   
London E14 5AL
   
United Kingdom
       
Facsimile:
+44 20 7964 2536
       
Attention:
Corporate Trust Services

 
The 2009 Note Trustee
 
EXECUTED and DELIVERED as a DEED
for and on behalf of
THE BANK OF NEW YORK MELLON
 
By:
/s/ Paul Cattermole
       
Name:
Paul Cattermole
 
Title:
Vice President
       
By:
/s/ Trevor Blewer
       
Name:
Trevor Blewer
 
Title:
Vice President
       
in the presence of:
/s/ Melissa Laidley
Melissa Laidley
   
Senior Associate
     
Address:
One Canada Square
   
London E14 5AL
   
United Kingdom
       
Facsimile:
+44 20 7964 2536
       
Attention:
Corporate Trust Services

 
 
 

--------------------------------------------------------------------------------

 

The 2009 Security Trustee
 
EXECUTED and DELIVERED as a DEED  
for and on behalf of
THE LAW DEBENTURE TRUST CORPORATION p.l.c.
 
By:
/s/ Julian Mason Jebb
   
Name:
Julian Mason Jebb
Title:
Director
   
By:
/s/ Chris Burger
   
Name:
Chris Burger
Title:
Senior Trust Manager
   
Address:
Fifth floor
 
100 Wood Street
 
London EC2V 7EX
   
Facsimile:
+44 -20-7606-0643
   
Attention:
The Manager, Commercial Trusts

 
The 2010 Notes Trustee
 
EXECUTED and DELIVERED as a DEED  
for and on behalf of
CITIBANK, N.A., LONDON BRANCH
 
By:
/s/ Azmina Keshani
   
Name:
Azmina Keshani
Title:
Vice President
   
Address:
14th Floor
 
Citigroup Centre
 
Canada Square, Canary Wharf
 
London E14 5LB
   
Facsimile:
+44 20 7500 5877
   
Attention:
Agency & Trust

 
 
 

--------------------------------------------------------------------------------

 

The 2010 Security Trustee
 
EXECUTED and DELIVERED as a DEED  
for and on behalf of
BNP PARIBAS TRUST CORPORATION UK LIMITED
 
By:
/s/ Helen Tricard
   
Name:
Helen Tricard
Title:
Head of Restructuring
   
in the presence of:
/s/ Maria Dawsan
     
Maria Dawsan
   
Address:
55 Moorgate, London, EC2R 6PA
   
Fax:
+44 20 7595 5078
   
Attention:
The Directors

 
The 2010 Agent
 
EXECUTED and DELIVERED as a DEED  
for and on behalf of
BNP PARIBAS S.A.
 
By:
/s/ Assad Karkabi
   
Name:
Assad Karkabi
Title:
Senior Agency Officer
   
By:
/s/ Thierry Bonnel
   
Name:
Thierry Bonnel
Title:
Head of Agency
   
Address:
BNP PARIBAS - Agency - European Group
 
21, place du Marché Saint-Honoré,
 
75031 Paris
 
Cedex 01, France
   
Fax:
+ 33 1 42 98 43 17
   
Attention:
Alexandra Arhab/Assad Karkabi

 
 
 

--------------------------------------------------------------------------------

 
 
The 2011 Trustee
 
EXECUTED and DELIVERED as a DEED
for and on behalf of
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
By:
Deutsche Bank National Trust Company
     
/s/ Irina Golovashchuk
   
Name:
Irina Golovashchuk
Title:
Assistant Vice President
   
By:
Deutsche Bank National Trust Company
     
/s/ Jeffrey Schoenfield
   
Name:
Jeffrey Schoenfield
Title:
Associate
   
in the presence of:
 
Address:
Deutsche Bank Trust Company Americas
 
Trust & Securities Services
 
60 Wall Street, 27th Floor MS NYC60-2710
 
New York, New York 10005
 
U.S.A.
   
Facsimile:
+ 732 578 4635
   
Attention:
Corporates Team Deal Manager – Central European Media Enterprises Ltd.
   
with a copy to:
   
Address:
Deutsche Bank Trust Company Americas
 
c/o Deutsche Bank National Trust Company
 
Trust & Securities Services
 
100 Plaza One, 6th Floor Mailstop JCY03-0699
 
Jersey City, New Jersey 07311
 
U.S.A.
   
Facsimile:
+ 732 578 4635
   
Attention:
Corporates Team Deal Manager – Central European Media Enterprises Ltd.

 
 
 

--------------------------------------------------------------------------------

 

Schedule 1 to the Deed of Amendment
 
INTERCREDITOR AGREEMENT


between


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
CME MEDIA ENTERPRISES B.V.
as Obligors


and


BNY CORPORATE TRUSTEE SERVICES LIMITED
THE BANK OF NEW YORK MELLON
(formerly THE BANK OF NEW YORK)
as 2007 Trustee


THE BANK OF NEW YORK MELLON
(formerly THE BANK OF NEW YORK)
as 2008 Trustee


and


THE BANK OF NEW YORK MELLON, ACTING THROUGH ITS LONDON BRANCH
as 2009 Note Trustee
THE LAW DEBENTURE TRUST CORPORATION p.l.c.
as 2009 Security Trustee


CITIBANK, N.A., LONDON BRANCH
as 2010 Notes Trustee
BNP PARIBAS TRUST CORPORATION UK LIMITED
as 2010 Security Trustee
and
BNP PARIBAS S.A.
as 2010 Agent


and


DEUTSCHE BANK TRUST COMPANY AMERICAS
as 2011 Trustee

 
Dated 21 July 2006,
(as amended and restated
by a Deed of Amendment dated 16 May 2007,
by a Deed of Amendment dated 22 August 2007
by a Deed of Amendment dated 10 March 2008
by a Deed of Amendment dated 17 September 2009
by a Deed of Amendment dated 29 September 2009
by a Deed of Amendment dated 21 October 2010
and by a Deed of Amendment dated 18 February 2011)

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


ARTICLE 1 -
DEFINITIONS
II
Section 1.01.
 
Definitions
II
Section 1.02.
 
Interpretation
VIII
Section 1.03.
 
Effect as a Deed
VIII
       
ARTICLE 2 -
CONSENT AND ACKNOWLEDGEMENT
VIII
Section 2.01.
 
Consent and Acknowledgement
VIII
       
ARTICLE 3 -
SHARING AND ENFORCEMENT
IX
Section 3.01.
 
Application of Distribution Moneys
IX
Section 3.02.
 
Notional Conversion of Amounts
X
Section 3.03.
 
Trust
X
Section 3.04.
 
Enforcement of Security
X
       
ARTICLE 4 -
MISCELLANEOUS
XIII
Section 4.01.
 
Term of Agreement
XIII
Section 4.02.
 
Entire Agreement; Amendment and Waiver
XIV
Section 4.03.
 
Notices
XIV
Section 4.04.
 
Governing Law and Arbitration
XIV
Section 4.05.
 
Successors and Assigns; Third Party Rights
XIV
Section 4.06.
 
Counterparts
XV

 
 
 

--------------------------------------------------------------------------------

 

INTERCREDITOR AGREEMENT
 
AGREEMENT entered into as a Deed and dated 21 July 2006 (and amended and
restated on 16 May, 2007, on 22 August 2007, 10 March 2008, 17 September 2009,
29 September 2009 and as further amended and restated on 21 October 2010)
between CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (the “Company”), CENTRAL
EUROPEAN MEDIA ENTERPRISES N.V. (“CME N.V.”), CME MEDIA ENTERPRISES B.V. (“CME
B.V.”) (the Company, CME N.V. and CME B.V. together, the “Obligors”), BNY
CORPORATE TRUSTEE SERVICES LIMITED (in its capacity as Trustee under the 2007
Indenture), THE BANK OF NEW YORK MELLON (formerly THE BANK OF NEW YORK) (in its
capacity as Security Trustee under the 2007 Indenture) (together, the “2007
Trustee”), THE BANK OF NEW YORK MELLON (formerly THE BANK OF NEW YORK) (in its
capacity as Trustee and Security Trustee under the 2008 Indenture) (the “2008
Trustee”), THE BANK OF NEW YORK MELLON, acting through its London branch (in its
capacity as Note Trustee under the 2009 Indenture), THE LAW DEBENTURE TRUST
CORPORATION p.l.c. (in its capacity as Security Trustee under the 2009
Indenture) (together with the 2009 Note Trustee, where the context permits, the
“2009 Trustee”), CITIBANK, N.A., LONDON BRANCH (in its capacity as Trustee under
the 2010 Indenture), BNP PARIBAS TRUST CORPORATION UK LIMITED (in its capacity
as joint Security Trustee in respect of both the 2010 Indenture and the 2010
RCF), BNP PARIBAS S.A. (in its capacity as the Agent under the 2010 RCF) (the
“2010 Agent”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation (in its capacity as Trustee and Security Agent under the 2011
Indenture) (together, where the context permits, the “2011 Trustee”).
 
PREAMBLE
 
WHEREAS, pursuant to an Indenture dated 16 May 2007 (the “2007 Indenture”) among
the Company, CME N.V., CME B.V., the 2007 Trustee, The Bank of New York Mellon
(formerly The Bank of New York) as Transfer Agent and Principal Paying Agent,
The Bank of New York Mellon (Luxembourg) S.A. as Registrar, Luxembourg Transfer
Agent and Luxembourg Paying Agent, the Company has created and issued the 2007
Notes in an aggregate principal amount of €150,000,000, subject to the terms and
conditions set forth in the 2007 Indenture;
 
WHEREAS, pursuant to an Indenture dated 10 March 2008 (the “2008 Indenture”)
between, amongst others, the Company, CME N.V., CME B.V., the 2008 Trustee, The
Bank of New York Mellon (formerly The Bank of New York) as Transfer Agent,
Principal Paying Agent and Conversion Agent, the Company has created and issued
the 2008 Notes in an aggregate principal amount of $475,000,000, subject to the
terms and conditions set forth in the 2008 Indenture;
 
WHEREAS, pursuant to an Indenture dated 17 September 2009 (the “2009 Indenture”)
between, amongst others, the Company, CME N.V., CME B.V., the 2009 Note Trustee,
the 2009 Security Trustee, The Bank of New York Mellon, acting through its
London Branch as Transfer Agent and Principal Paying Agent and The Bank of New
York Mellon (Luxembourg) S.A. as Registrar, Transfer Agent and Paying Agent, the
Company has created and issued the 2009 Notes in an aggregate principal amount
of €440,000,000, subject to the terms and conditions set forth in the 2009
Indenture;
 
WHEREAS, pursuant to an Indenture dated 21 October 2010 (the “2010 Indenture”)
between, amongst others, CET 21 spol. s r.o. (“CET 21”), the 2010 Notes Trustee,
Citibank, N.A., London Branch as Transfer Agent and Paying Agent and Citigroup
Global Markets Deutschland AG as Registrar, CET 21 has created and issued the
2010 Notes in an aggregate principal amount of €170,000,000, subject to the
terms and conditions set forth in the 2010 Indenture;
 
 
 

--------------------------------------------------------------------------------

 

WHEREAS, pursuant to a senior secured revolving credit facility dated 21 October
2010 (the “2010 RCF”) between, amongst others, CET 21, the 2010 Security
Trustee, the 2010 Agent, the Original Lenders and the Arrangers (as such terms
are defined therein), the lenders thereunder have agreed to make available to
CET 21 revolving credit facility in aggregate amount of up to CZK1,500,000,000;
 
WHEREAS, pursuant to an Indenture dated 18 February 2011 (the “2011 Indenture”)
between, amongst others, the Company, CME N.V., CME B.V. and Deutsche Bank Trust
Company Americas as Trustee, Security Agent, Paying Agent, Conversion Agent,
Transfer Agent and Registrar, the Company has created and issued the 2011 Notes
in an aggregate principal amount of $206,252,000, subject to the terms and
conditions set forth in the 2011 Indenture;
 
WHEREAS, the Obligors (1) have provided the 2007 Notes Security to the 2007
Trustee as security for the prompt payment when due of all amounts payable in
respect of the 2007 Notes Debt; (2) have provided the 2008 Notes Security to the
2008 Trustee for the prompt payment when due of all amounts payable in respect
of the 2008 Notes Debt; (3) have provided the 2009 Notes Security to the 2009
Security Trustee for the prompt payment when due of all amounts payable in
respect of the 2009 Notes Debt; (4) have provided the 2010 Security to the 2010
Security Trustee for the prompt payment when due of all amounts payable in
respect of the 2010 Debt; and (5) have provided or will provide the 2011
Security to the 2011 Trustee for the prompt payment when due of all amounts
payable in respect of the 2011 Notes Debt; and
 
WHEREAS, the Parties wish to formalise the manner in which the 2007 Trustee, the
2008 Trustee, the 2009 Security Trustee, the 2010 Security Trustee and the 2011
Trustee will share in and enforce the Security on a pari passu basis.
 
NOW, THIS DEED WITNESSETH AND IT IS HEREBY AGREED as follows:
 
ARTICLE 1   -   DEFINITIONS
 
Section 1.01.
Definitions

 
Wherever used in this Agreement (including the Preamble), unless stated
otherwise or the context otherwise requires, the terms defined in the Preamble
have the respective meanings given to them therein and the following terms have
the following meanings:
 
“2007 Notes”
means the outstanding debt securities issued under the 2007 Indenture.

 
“2007 Notes Creditor”
means each holder of the 2007 Notes and/or the 2007 Trustee (on its own behalf
and as applicable on behalf of the holders of the 2007 Notes).

 
“2007 Notes Debt”
means all Liabilities of any Obligor to any 2007 Notes Creditor under or in
connection with the 2007 Notes Finance Documents.

 
“2007 Notes Discharge
 

Date”
means the date on which the 2007 Trustee is satisfied that all of the 2007 Notes
Debt has been irrevocably and unconditionally paid and discharged and all rights
of the Company to create and issue further 2007 Notes under the 2007 Indenture
have been cancelled.


 
 

--------------------------------------------------------------------------------

 

“2007 Notes Finance
 

Documents”
means the 2007 Indenture and the 2007 Notes Security Documents.

 
“2007 Notes Security”
means the “Collateral” as such term is defined in Section 11.1 of the 2007
Indenture.

 
“2007 Notes Security
 

Documents”
means the “Security Documents” as such term is defined in Section 11.1 of the
2007 Indenture, and includes (a) the pledge of shares in CME N.V. granted on 16
May 2007 by the Company in favour of the 2007 Trustee; (b) the pledge of shares
in CME B.V. granted on 16 May 2007 by CME N.V. in favour of the 2007 Trustee;
and (c) the security assignment dated 16 May 2007 between the Company, CME B.V.
and the 2007 Trustee and relating to the rights, interests and benefits under
the Framework Agreement dated 13 December, 2004 (as amended) between the
Company, CME B.V. and PPF (Cyprus) Ltd.

 
“2007 Trustee”
means BNY Corporate Trustee Services Limited as Trustee under the 2007 Indenture
and where relevant The Bank of New York Mellon (formerly The Bank of New York)
as Security Trustee under the 2007 Indenture.

 
“2008 Notes”
means the outstanding convertible debt securities issued under the 2008
Indenture.

 
“2008 Notes Creditor”
means each holder of the 2008 Notes and/or the 2008 Trustee (on its own behalf
and as applicable on behalf of the holders of the 2008 Notes).

 
“2008 Notes Debt”
means all Liabilities of any Obligor to any 2008 Notes Creditor under or in
connection with the 2008 Notes Finance Documents.

 
“2008 Notes Discharge
 

Date”
means the date on which the 2008 Trustee is satisfied that all of the 2008 Notes
Debt has been irrevocably and unconditionally paid and discharged and all rights
of the Company to create and issue further 2008 Notes under the 2008 Indenture
have been cancelled.



“2008 Notes Finance
 

Documents”
means the 2008 Indenture and the 2008 Notes Security Documents.

 
“2008 Notes Security”
means the “Collateral” as such term is defined in Section 12.01 of the 2008
Indenture.

 
“2008 Notes Security
 

Documents”
means the “Security Agreements” as such term is defined in Section 12.01 of the
2008 Indenture, and includes (a) the pledge of shares in CME N.V. granted on 10
March 2008 by the Company in favour of the 2008 Trustee; (b) the pledge of
shares in CME B.V. granted on 10 March 2008 by CME N.V. in favour of the 2008
Trustee; and (c) the security assignment dated 10 March 2008 between the
Company, CME B.V. and the 2008 Trustee and relating to the rights, interests and
benefits under the Framework Agreement dated 13 December, 2004 (as amended)
between the Company, CME B.V. and PPF (Cyprus) Ltd.

 

 
 

--------------------------------------------------------------------------------

 

“2008 Trustee”
means The Bank of New York Mellon (formerly The Bank of New York) as Trustee
under the 2008 Indenture and where relevant as Security Trustee under the 2008
Indenture.

 
“2009 Notes”
means the outstanding debt securities issued under the 2009 Indenture.

 
“2009 Notes Creditor”
means each holder of the 2009 Notes and/or the 2009 Note Trustee (on its own
behalf and as applicable on behalf of the holders of the 2009 Notes) and/or the
2009 Security Trustee (on its own behalf and as applicable on behalf of the
holders of the 2009 Notes).

 
“2009 Notes Debt”
means all Liabilities of any Obligor to any 2009 Notes Creditor under or in
connection with the 2009 Notes Finance Documents.

 
“2009 Notes Discharge
 

Date”
means the date on which the 2009 Security Trustee (acting on instructions of the
2009 Note Trustee) is satisfied that all of the 2009 Notes Debt has been
irrevocably and unconditionally paid and discharged and all rights of the
Company to create and issue further 2009 Notes under the 2009 Indenture have
been cancelled.



“2009 Notes Finance
 

Documents”
means the 2009 Indenture and the 2009 Notes Security Documents.

 
“2009 Notes Security”
means the “Collateral” as such term is defined in Section 1.1 of the 2009
Indenture.

 
“2009 Notes Security
 

Documents”
means the “Security Documents” as such term is defined in Section 11.1 of the
2009 Indenture, and includes (a) the pledge of shares in CME N.V. granted on 17
September 2009 by the Company in favour of the 2009 Security Trustee; (b) the
pledge of shares in CME B.V. granted on 17 September 2009 by CME N.V. in favour
of the 2009 Security Trustee; and (c) the security assignment dated 17 September
2009 between the Company, CME B.V. and the 2009 Security Trustee and relating to
the rights, interests and benefits under the Framework Agreement dated 13
December, 2004 (as amended) between the Company, CME B.V. and PPF (Cyprus) Ltd.

 

 
 

--------------------------------------------------------------------------------

 

“2009 Security Trustee”
means The Law Debenture Trust Corporation p.l.c. as Security Trustee under the
2009 Indenture.

 
“2009 Trustee”
means The Bank of New York Mellon, acting through its London branch as Note
Trustee under the 2009 Indenture.

 
“2010 Agent”
means BNP Paribas S.A. as Agent under the 2010 RCF.

 
“2010 Debt”
means the 2010 Notes Debt and the 2010 RCF Debt.



“2010 Finance Documents”
means the 2010 Notes Finance Documents and the 2010 RCF Finance Documents.

 
 

“2010 Notes”
means the outstanding debt securities issued under the 2010 Indenture.

 
“2010 Notes Creditor”
means each holder of the 2010 Notes and/or the 2010 Note Trustee (on its own
behalf and as applicable on behalf of the holders of the 2010 Notes).

 
“2010 Notes Debt”
means all Liabilities of CET 21 to any 2010 Notes Creditor under or in
connection with the 2010 Notes Finance Documents.

 
“2010 Notes Discharge
 

Date”
means the date on which the 2010 Security Trustee (acting on the instructions of
the 2010 Notes Trustee) is satisfied that all of the 2010 Notes Debt has been
irrevocably and unconditionally paid and discharged and all rights of CET 21 to
create and issue further 2010 Notes under the 2010 Indenture have been
cancelled.



“2010 Notes Finance
 

Documents”
means the 2010 Indenture and the 2010 Security Documents.

 
“2010 Notes Trustee”
means Citibank, N.A., London Branch as Trustee under the 2010 Indenture.

 
“2010 RCF Creditor”
means each Finance Party as defined in the 2010 RCF.

 
“2010 RCF Debt”
means all Liabilities of CET 21 to any 2010 RCF Creditor under or in connection
with the 2010 RCF Finance Documents.

 
“2010 RCF Discharge
 

Date”
means the date on which the 2010 Security Trustee (acting on the instructions of
the 2010 Agent) is satisfied that all of the 2010 RCF Debt has been irrevocably
and unconditionally paid and discharged and all rights of CET 21 to borrow
further amounts under the 2010 RCF have been cancelled.

“2010 RCF Finance
 

Documents”
means the 2010 RCF and the 2010 Security Documents.

 
 
 

--------------------------------------------------------------------------------

 

“2010 Security”
means the security created pursuant to the 2010 Security Documents.

 
“2010 Security
 

Documents”
means the (a) the pledge of shares in CME N.V. granted on 21 October 2010 by the
Company in favour of the 2010 Security Trustee; and (b) the pledge of shares in
CME B.V. granted on 21 October 2010 by CME N.V. in favour of the 2010 Security
Trustee.

 
 “2010 Security Trustee”
means BNP Paribas Trust Corporation UK Limited as joint Security Trustee in
respect of the 2010 Indenture and the 2010 RCF.

 
“2011 Notes”
means the outstanding debt securities issued under the 2011 Indenture.

 
“2011 Notes Creditor”
means each holder of the 2011 Notes and/or the 2011 Trustee (acting as trustee
and security agent for its own behalf and as applicable on behalf of the holders
of the 2011 Notes).

 
“2011 Notes Debt”
means all Liabilities of any Obligor to any 2011 Notes Creditor under or in
connection with the 2011 Notes Finance Documents.

 
“2011 Notes Discharge
 

Date”
means the date on which the 2011 Trustee, as trustee, is satisfied that all of
the 2011 Notes Debt has been irrevocably and unconditionally paid and discharged
and all rights of the Company to create and issue further 2011 Notes under the
2011 Indenture have been cancelled.



“2011 Notes Finance
 

Documents”
means the 2011 Indenture and the 2011 Notes Security Documents.

 
“2011 Notes Security”
means the “Collateral” as such term is defined in Section 12.01 of the 2011
Indenture.

 
“2011 Notes Security
 

Documents”
means the “Share Pledges” as such term is defined in Section 12.01 of the 2011
Indenture, and includes (a) the pledge of shares in CME N.V. granted on or about
the date hereof by the Company in favour of the 2011 Trustee; and (b) the pledge
of shares in CME B.V. granted on or about the date hereof by CME N.V. in favour
of the 2011 Trustee.

 
 “2011 Trustee”
means Deutsche Bank Trust Company Americas, a New York banking corporation, as
Trustee under the 2011 Indenture and where relevant as Security Agent under the
2011 Indenture.

 
“Amount Outstanding”
means the aggregate of the Liabilities at any time and from time to time owing
and unpaid by any of the Obligors in respect of the 2007 Notes Debt, the 2008
Notes Debt, the 2009 Notes Debt, the 2010 Debt and the 2011 Notes Debt.

 

 
 

--------------------------------------------------------------------------------

 

“CZK”
means the lawful currency of the Czech Republic.

 
“Distribution Moneys”
means any moneys received by any of the Secured Parties or any person acting on
behalf, or on the instructions, of any of them from the enforcement of the
Security or any part thereof.

 
“Enforcement Notice”
shall have the meaning ascribed to it in Section 3.04(f).

 
“Euro” or “€”
means the lawful currency of the member states of the European Union that adopt
the single currency in accordance with the Treaty Establishing the European
Community, as amended by the Treaty on European Union and the Treaty of
Amsterdam.

 
“Finance Document”
means each of the 2007 Notes Finance Documents, the 2008 Notes Finance
Documents, the 2009 Notes Finance Documents, the 2010 Finance Documents, the
2011 Notes Finance Documents and this Agreement.

 
“Foreign Exchange Event”
means the unavailability of foreign exchange, or any prohibition or restriction
imposed as a result of a moratorium or debt rescheduling by the central bank or
any other governmental agency or authority within any relevant jurisdiction
where the payment of any Amount Outstanding shall be made or where any
Distribution Moneys are recovered.



“Liability”
means, in relation to any Finance Document, any present or future liability
(actual or contingent) which is or may be payable or owing under or in
connection with that Finance Document, whether or not matured or liquidated,
including (without limitation) in respect of principal, interest, default
interest, commission, charges, fees, expenses, indemnities and other amounts
provided for therein.

 
“Party”
means any Obligor, the 2007 Trustee, the 2008 Trustee, the 2009 Trustee, the
2010 Security Trustee, the 2010 Notes Trustee, the 2010 Agent, the 2011 Security
Agent or the 2011 Trustee as the context requires.

 
“Prior Party”
means, (i) in relation to the 2008 Trustee: the 2007 Trustee; (ii) in relation
to the 2009 Trustee: the 2007 Trustee, and/or the 2008 Trustee; (iii) in
relation to the 2010 Security Trustee: the 2007 Trustee, the 2008 Trustee,
and/or the 2009 Trustee; and (iv) in relation to the 2011 Trustee: the 2007
Trustee, the 2008 Trustee, the 2009 Trustee and/or the 2010 Security Trustee.

 
“Secured Parties”
means the 2007 Trustee, the 2008 Trustee, the 2009 Security Trustee, the 2010
Security Trustee and the 2011 Trustee.

 

 
 

--------------------------------------------------------------------------------

 

“Security”
means the 2007 Notes Security, the 2008 Notes Security, the 2009 Notes Security,
the 2010 Security and the 2011 Notes Security.

 
“Security Documents”
means the 2007 Notes Security Documents, the 2008 Notes Security Documents, the
2009 Notes Security Documents, the 2010 Security Documents and the 2011 Notes
Security Documents.

 
“Subsequent Party”
means, (i) in relation to the 2007 Trustee: the 2008 Trustee, the 2009 Trustee,
the 2010 Security Trustee and the 2011 Trustee; (ii) in relation to the 2008
Trustee: the 2009 Trustee, the 2010 Security Trustee and the 2011 Trustee; (iii)
in relation to the 2009 Trustee: the 2010 Security Trustee and the 2011 Trustee;
and (iv) in relation to the 2010 Security Trustee: the 2011 Trustee.

 
“USD” or “$”
means the lawful currency of the United States of America.

 
Section 1.02.
Interpretation

 
(a)
In this Agreement, unless the context otherwise requires, words denoting the
singular include the plural and vice versa, words denoting persons include
corporations, partnerships and other legal persons and references to a person
include its successors and permitted assigns.

 
(b)
In this Agreement, a reference to a specified Article or Section shall be
construed as a reference to that specified Article or Section of this Agreement.

 
(c)
In this Agreement, a reference to an agreement shall be construed as a reference
to such agreement as it may be amended, varied, supplemented, novated or
assigned from time to time.

 
(d)
In this Agreement, the headings and the Table of Contents are inserted for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 
Section 1.03.
Effect as a Deed

 
This Agreement is intended to take effect as a Deed.
 
ARTICLE 2   -   CONSENT AND ACKNOWLEDGEMENT
 
Section 2.01.
Consent and Acknowledgement

 
(a)
The 2007 Trustee hereby acknowledges the creation and existence of the 2008
Notes Security, the 2009 Notes Security, the 2010 Security and the 2011 Notes
Security on a pari passu basis with the 2007 Notes Security in right and
priority of payment, without any preference between themselves.

 
(b)
The 2008 Trustee hereby acknowledges the creation and existence of the 2007
Notes Security, the 2009 Notes Security, the 2010 Security and the 2011 Notes
Security on a pari passu basis with the 2008 Notes Security in right and
priority of payment, without any preference between themselves.

 
 
 

--------------------------------------------------------------------------------

 

(c)
The 2009 Trustee hereby acknowledges the creation and existence of the 2007
Notes Security, the 2008 Notes Security, the 2010 Security and the 2011 Notes
Security on a pari passu basis with the 2009 Notes Security in right and
priority of payment, without any preference between themselves.

 
(d)
Each of the 2010 Security Trustee, the 2010 Notes Trustee and the 2010 Agent
hereby acknowledges the creation and existence of the 2007 Notes Security, the
2008 Notes Security, the 2009 Notes Security and the 2011 Notes Security on a
pari passu basis with the 2010 Security in right and priority of payment,
without any preference between themselves.

 
(e)
The 2011 Trustee hereby acknowledges the creation and existence of the 2007
Notes Security, the 2008 Notes Security, the 2009 Notes Security and the 2010
Security on a pari passu basis with the 2011 Notes Security in right and
priority of payment, without any preference between themselves.

 
(f)
The Obligors hereby agree to the terms of this Agreement and undertake with the
Secured Parties to observe the provisions hereof and not to do or omit to do
anything which may prejudice or adversely affect the enforcement of such
provisions.

 
ARTICLE 3   -   SHARING AND ENFORCEMENT
 
Section 3.01.
Application of Distribution Moneys

 
(a)
Unless and until the whole of the Amount Outstanding has been paid in full, all
Distribution Moneys shall, as between the 2007 Trustee, the 2008 Trustee, the
2009 Trustee, the 2010 Security Trustee and the 2011 Trustee, be applied and
divided as follows:

 
 
(1)
first, pro rata in paying all proper costs, charges and expenses incurred by the
Secured Parties in the enforcement of the Security or any part thereof or
otherwise in collecting Distribution Moneys, which will be pro rata to the
Amount Outstanding under the 2007 Notes Debt, the 2008 Notes Debt, the 2009
Notes Debt, the 2010 Debt and the 2011 Notes Debt respectively;

 
 
(2)
next, pro rata in paying to each of the Secured Parties the part of the Amount
Outstanding which is due and payable to it in respect of the 2007 Notes Debt,
the 2008 Notes Debt, the 2009 Notes Debt, the 2010 Debt and the 2011 Notes Debt
respectively, and, if applicable, in accordance with Section 3.01(b); and

 
 
(3)
last, in paying the surplus (if any) to the person or persons entitled thereto.

 
(b)
If the Distribution Moneys are or may be insufficient to pay in full all amounts
due under Section 3.01(a)(1) or 3.01(a)(2), as the case may be, then the
Distribution Moneys shall be apportioned for payment under Section 3.01(a)(1) or
3.01(a)(2), as the case may be, ratably and without preference or priority
between the Secured Parties in the proportions that the part of the Amount
Outstanding which is due in respect of, respectively, the 2007 Notes Debt, the
2008 Notes Debt, the 2009 Notes Debt, the 2010 Debt and the 2011 Notes Debt at
the date of such payment bears to the whole of the Amount Outstanding at such
date.  Pending such payment, such Distribution Moneys shall be held in a
segregated interest-bearing deposit account, and interest thereon shall form
part of the Distribution Moneys for payment under Section 3.01(a)(1) or
3.01(a)(2).

 
 
 

--------------------------------------------------------------------------------

 

(c)
Notwithstanding any other provision of this Agreement, during the existence of a
Foreign Exchange Event, none of the Secured Parties shall be required to share
with the others any Distribution Moneys in a currency other than the local
currency of the jurisdiction of such recovery (in this Section 3.01(c) referred
to as the “Local Currency”) or proceeds of any Distribution Moneys which it
recovers pro rata in accordance with Section 3.01(a) and 3.01(b) in any currency
other than the Local Currency.

 
Section 3.02.
Notional Conversion of Amounts

 
For the purposes of determining the respective entitlements of the Secured
Parties between themselves at any time or from time to time to any Distribution
Moneys, the Secured Parties shall use Euro as the currency of reference.  Any
amounts expressed in currencies other than Euro shall be notionally converted
into Euro at the effective rate of exchange for buying Euro on the date of such
payment as notified by the European Central Bank.  If, in the case of any
particular currency, there is no such effective rate of exchange on such date,
any amount expressed in that currency shall be notionally converted into Euro at
such rate of exchange as may be reasonably determined by the 2007 Trustee (in
respect of the 2007 Notes Debt), the 2008 Trustee (in respect of the 2008 Notes
Debt), the 2009 Note Trustee (in respect of the 2009 Notes Debt), the 2010 Note
Trustee (in respect of the 2010 Notes Debt), the 2010 Agent (in respect of the
2010 RCF Debt) and the 2011 Trustee (in respect of the 2011 Notes Debt) on the
basis of the most recent information provided by the International Monetary
Fund.
 
Section 3.03.
Trust

 
In the event that any of the Secured Parties receives any Distribution Moneys in
excess of their respective entitlement under this Article, such Secured Party
shall promptly notify the remaining Secured Parties and hold any such excess
moneys in trust for the remaining Secured Parties, to whom it shall account
therefor as soon as the respective entitlement of each of the Secured Parties
has been established pursuant to the provisions of this Agreement.
 
Section 3.04.
Enforcement of Security

 
(a)
The 2007 Trustee shall be obliged to notify the 2008 Trustee, the 2009 Trustee,
the 2010 Security Trustee and the 2011 Trustee promptly:

 
 
(i)
in the event that the 2007 Trustee becomes aware that the 2007 Notes Security
has become enforceable;

 
 
(ii)
in the event that amounts outstanding in respect of the 2007 Notes Debt have
become immediately due and payable under Section 6.2 of the 2007 Indenture; and

 
 
(iii)
upon first making demand with respect to all or any part of the 2007 Notes Debt.

 
(b)
The 2008 Trustee shall be obliged to notify the 2007 Trustee, the 2009 Trustee,
the 2010 Security Trustee and the 2011 Trustee promptly:

 
 
 

--------------------------------------------------------------------------------

 

 
(i)
in the event that the 2008 Trustee becomes aware that the 2008 Notes Security
has become enforceable;

 
 
(ii)
in the event that amounts outstanding in respect of the 2008 Notes Debt have
become immediately due and payable under Section 6.02 of the 2008 Indenture; and

 
 
(iii)
upon first making demand with respect to all or any part of the 2008 Notes Debt.

 
(c)
The 2009 Security Trustee (acting on instructions of the 2009 Note Trustee)
shall be obliged to notify the 2007 Trustee, the 2008 Trustee, the 2010 Security
Trustee and the 2011 Trustee promptly:

 
 
(i)
in the event that the 2009 Trustee becomes aware that the 2009 Notes Security
has become enforceable;

 
 
(ii)
in the event that amounts outstanding in respect of the 2009 Notes Debt have
become immediately due and payable under Section 6.2 of the 2009 Indenture; and

 
 
(iii)
upon first making demand with respect to all or any part of the 2009 Notes Debt.

 
(d)
The 2010 Security Trustee (acting on instructions of the 2010 Notes Trustee
and/or the 2010 Agent, as the case may be) shall be obliged to notify the 2007
Trustee, the 2008 Trustee, the 2009 Trustee and the 2011 Trustee promptly:

 
 
(i)
in the event that the 2010 Security Trustee becomes aware that the 2010 Security
has become enforceable;

 
 
(ii)
in the event that amounts outstanding in respect of the 2010 RCF Debt have
become immediately due and payable under Clause 23.19 of the 2010 RCF and
amounts outstanding in respect of the 2010 Notes Debt have become immediately
due and payable under Section 6.2 of the 2010 Indenture; and

 
 
(iii)
upon the 2010 Notes Trustee first making demand with respect to all or any part
of the 2010 Notes Debt and/or the 2010 Agent first making a demand with respect
to all or any part of the 2010 RCF Debt.

 
(e)
The 2011 Trustee shall be obliged to notify the 2007 Trustee, the 2008 Trustee,
the 2009 Trustee and the 2010 Security Trustee promptly:

 
 
(i)
in the event that the 2011 Trustee becomes aware that the 2011 Notes Security
has become enforceable;

 
 
(ii)
in the event that amounts outstanding in respect of the 2011 Notes Debt have
become immediately due and payable under Section 6.02 of the 2011 Indenture; and

 
 
(iii)
upon first making demand with respect to all or any part of the 2011 Notes Debt.

 
(f)
If any of the Security becomes enforceable, the 2007 Trustee, the 2008 Trustee,
the 2009 Security Trustee (acting on instructions of the 2009 Note Trustee), the
2010 Security Trustee (acting on instructions of the 2010 Notes Trustee and/or
the 2010 Agent, as the case may be) and the 2011 Trustee may (but shall not be
obliged to) consult with the other Secured Parties and endeavour to agree a
course of action under the Finance Documents.  Notwithstanding the foregoing, at
any time that any of the Security has become enforceable, the 2007 Trustee, the
2008 Trustee, the 2009 Security Trustee (acting on instructions of the 2009 Note
Trustee), the 2010 Security Trustee (acting on instructions of the 2010 Notes
Trustee and/or the 2010 Agent, as the case may be) and the 2011 Trustee may, by
notice to the other Secured Parties (an “Enforcement Notice”), request a joint
enforcement of the Security in accordance with paragraph (g).

 
 
 

--------------------------------------------------------------------------------

 

(g)
For the avoidance of doubt:

 
 
(i)
if a Party shall have served an Enforcement Notice on its Subsequent Parties,
such Subsequent Parties (and in the context of the 2010 Debt, the 2010 Agent and
the 2010 Note Trustee (as applicable)) shall declare such amount of the Amount
Outstanding owed to such Subsequent Parties (and in the context of the 2010
Debt, the 2010 Agent and the 2010 Note Trustee (as applicable)) to be
immediately due and payable, and such Subsequent Parties shall co-operate with
the Party that has served the Enforcement Notice to enforce all relevant
Security on a pari passu basis and in accordance with the provisions of,
sub-paragraphs (i)-(iii) of 3.04(h) below; and

 
 
(ii)
if a Party shall have served an Enforcement Notice on its Prior Parties, such
Prior Parties may declare such amount of the Amount Outstanding owing to such
Prior Parties to be immediately due and payable and co-operate with the Party
that has served the Enforcement Notice, but shall not be required to do so, and
(A) if any such Prior Parties elect to so cooperate, then the co-operating
parties shall enforce all relevant Security on a pari passu basis and in
accordance with the provisions of sub-paragraphs (i)-(iii) of 3.04(h) below, and
(B) if all such Prior Parties elect not to cooperate and not to enforce, then
the Party that has served the Enforcement Notice may enforce independently, as
contemplated by the provisions of 3.04(i) below.

 
(h)
If an Enforcement Notice is served by the 2007 Trustee, the 2008 Trustee, the
2009 Security Trustee (acting on instructions of the 2009 Note Trustee), the
2010 Security Trustee (acting on instructions of the 2010 Notes Trustee and/or
the 2010 Agent, as the case may be) and/or the 2011 Trustee then the Secured
Parties (and in the context of the 2010 Debt, the 2010 Agent and the 2010 Note
Trustee (as applicable)) shall (to the extent not already so due and payable)
declare all amounts of the 2007 Notes Debt, the 2008 Notes Debt, the 2009 Notes
Debt, the 2010 Debt and the 2011 Notes Debt, respectively, to be immediately due
and payable under Section 6.2 of the 2007 Indenture, Section 6.02 of the 2008
Indenture, Section 6.2 of the 2009 Indenture, Section 6.2 of the 2010 Indenture,
Clause 23.19 of the 2010 RCF or Section 6.02 of the 2011 Indenture and shall
co-operate with each other to enforce the Security on a pari passu basis and in
accordance with the following provisions:

 
 
(i)
the 2007 Notes Security, the 2008 Notes Security, the 2009 Notes Security, the
2010 Security and the 2011 Notes Security shall be enforced jointly and, so far
as practicable, by the same method;

 
 
 

--------------------------------------------------------------------------------

 

 
(ii)
such enforcement will be effected with the aim of maximising recoveries with the
objective of achieving an expeditious realisation of assets subject to the
Security; and

 
 
(iii)
in the case of the exercise of a power of sale in accordance with the Security
Documents, each of the Secured Parties shall execute such release or other
necessary document so as to permit a good title free from any Security to be
passed to the purchasers.

 
(i)
For the avoidance of doubt, neither the 2007 Trustee, the 2008 Trustee, the 2009
Security Trustee (acting on instructions of the 2009 Note Trustee), the 2010
Security Trustee (acting on instructions of the 2010 Notes Trustee and/or the
2010 Agent, as the case may be) nor the 2011 Trustee shall be prevented from
separately commencing enforcement action under the 2007 Notes Security, the 2008
Notes Security, the 2009 Notes Security, the 2010 Security or the 2011 Notes
Security (as applicable), at any time prior to an Enforcement Notice having been
served by the other Secured Parties, provided that, such Secured Party seeking
to enforce its Security has delivered an Enforcement Notice on the other Secured
Parties prior to commencing such action.

 
(j)
Each of the Secured Parties shall keep the other Secured Parties informed of any
proceedings to enforce the Security or any part thereof, any other proceedings
against the Company and any other material matters which may affect the
operation of this Agreement.

 
 
(k)
In each case in the absence of manifest error: (i) the global note representing
the 2007 Notes and the relevant entries thereon shall be conclusive evidence of
the principal amount of the 2007 Notes Debt from time to time; (ii) the global
note representing the 2008 Notes and the relevant entries thereon shall be
conclusive evidence of the principal amount of the 2008 Notes Debt from time to
time; (iii) the global note representing the 2009 Notes and the relevant entries
thereon shall be conclusive evidence of the principal amount of the 2009 Notes
Debt from time to time; (iv) the global note representing the 2010 Notes and the
relevant entries thereon shall be conclusive evidence of the principal amount of
the 2010 Notes Debt from time to time; (v) entries made in the account
maintained by the 2010 Agent shall be conclusive evidence of the principal
amount outstanding of the 2010 RCF Debt from time to time; and (vi) the global
note representing the 2011 Notes and the relevant entries thereon shall be
conclusive evidence of the principal amount of the 2011 Notes Debt from time to
time.

 
ARTICLE 4   -   MISCELLANEOUS
 
Section 4.01.
Term of Agreement

 
This Agreement shall continue in force until the latest of the occurrence of any
of the 2007 Notes Discharge Date, the 2008 Notes Discharge Date, the 2009 Notes
Discharge Date, the 2010 Notes Discharge Date, the 2010 RCF Discharge Date and
the 2011 Notes Discharge Date.
 
 
 

--------------------------------------------------------------------------------

 

Section 4.02.
Entire Agreement; Amendment and Waiver

 
This Agreement and the documents referred to herein constitute the entire
obligation of the Parties with respect to the subject matter hereof and shall
supersede any prior expressions of intent or understandings with respect to this
transaction.  Any amendment to this Agreement (including, without limitation,
this Section 4.02) shall be in writing, signed by all Parties.
 
Section 4.03.
Notices

 
Any notice or other communication to be given or made under this Agreement to
any Party shall be in writing.  Except as otherwise provided in this Agreement,
such notice or other communication shall be deemed to have been duly given or
made when it is delivered by hand, courier or facsimile transmission to the
Party to which it is required or permitted to be given or made at such Party’s
address specified below its signature to this Agreement or at such other address
as such Party designates by notice to the Party giving or making such notice or
other communication.
 
Section 4.04.
Governing Law and Arbitration

 
(a)
This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of England.

 
(b)
Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or invalidity hereof, shall be settled by arbitration
in accordance with the UNCITRAL Arbitration Rules as at present in force.  There
shall be one arbitrator and the appointing authority shall be the London Court
of International Arbitration.  The seat and place of arbitration shall be
London, England and the English language shall be used throughout the arbitral
proceedings.  The Parties hereby waive any rights under the Arbitration Act 1996
or otherwise to appeal any arbitration award to, or to seek determination of a
preliminary point of law by, the courts of England.

 
Section 4.05.
Successors and Assigns; Third Party Rights

 
(a)
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of the parties hereto; provided, however, that none of the 2007
Trustee, the 2008 Trustee, the 2009 Trustee, the 2010 Notes Trustee, the 2010
Agent, the 2010 Security Trustee or the 2011 Trustee shall assign or transfer
any interest it has under this Agreement or the Security unless the assignee or
transferee undertakes to be bound by the provisions of this Agreement.

 
(b)
For the avoidance of doubt, the Obligors shall not have any rights under this
Agreement, the provisions of which are only for the benefit of the 2007 Trustee,
the 2008 Trustee, the 2009 Trustee, the 2010 Notes Trustee, the 2010 Agent, the
2010 Security Trustee (as applicable) or the 2011 Trustee (as applicable).

 
(c)
Except as provided in this Section 4.05, none of the terms of this Agreement are
intended to be enforceable by any third party. A person who is not a party to
this Agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce or to enjoy the benefit of any term of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 

Section 4.06.
Counterparts

 
This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 
[Intentionally left blank]
 
 

--------------------------------------------------------------------------------